Citation Nr: 1618658	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right shoulder impingement syndrome status post acromioplasty.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1983 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran failed to appear for a hearing before the Board at the RO in March 2016.   He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his right shoulder disability in February 2010, which was over 6 years ago.  The examiner indicated that he could determine whether there was any additional limitation due to flare-ups without resorting to mere speculation; however, he did not provide any basis for that conclusion.  Moreover, the Veteran has since reported that his right shoulder disability has worsened over the years and that he is losing the use of his right arm.  See December 2012 VA Form 9.   As such, because there is evidence suggesting a possible worsening of symptoms since the February 2010 VA examination, the Board finds that an additional VA examination is warranted to ascertain the current severity and manifestations of the Veteran's service-connected right shoulder disability.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the claim for service connection for a right knee disorder, a February 2010 VA examiner opined that the Veteran's right knee mild degenerative changes were not caused by or a result of service.  Instead, he believed that the disorder was likely age-related and possibly aggravated by obesity and gout.  Although the examiner noted that the Veteran had surgery on his right knee prior to enlistment, he did not address whether the Veteran's right knee disorder clearly and unmistakably existed prior to service and whether it was aggravated beyond its natural progression.  Moreover, the examiner noted that the Veteran had only one right knee complaint during service, yet his service treatment records reflect that, in April 1985, the Veteran complained of right knee pain for the past year.  In addition, during the September 1993 separation examination, the Veteran indicated that he had a knee problem and that his right knee was occasionally very sore.  Furthermore, the VA examiner stated that the Veteran was not treated for a right knee disorder until 25 years after service.  However, the examiner did not explain the significance of the decades-long evidentiary gap.  Based on the foregoing, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's right knee disorder.  

Regarding the claim for service connection for hypertension, a February 2010 VA examiner opined that the Veteran had pre-existing hypertension that was not caused by or related to service.  In so doing, he noted that the Veteran's enlistment examination showed that hypertension was diagnosed in 1980, three years prior to enlistment.  However, the May 1983 physician's notes during the enlistment examination reflect that the Veteran had reported high blood pressure in 1980; there was no assessment of hypertension.  In addition, his blood pressure was recorded as 142/66 at the time of enlistment.  Nevertheless, the examiner did not address whether hypertension clearly and unmistakably existed prior to service and whether it was aggravated beyond its natural progression during service.  Moreover, the examiner did not discuss the numerous elevated blood pressure readings noted during service.  Significantly, a May 1994 service treatment record shows the Veteran was assessed with chronic and mild hypertension, and a blood pressure reading of 171/106 was recorded.  Moreover, the September 1993 separation examination showed a blood pressure reading of 156/90 with a note that the Veteran was being followed for his blood pressure and was on a low salt diet.  Accordingly, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability, right knee, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including from Gulf Coast Veterans Health Care System in Florida dated from October 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder impingement syndrome, status post acromioplasty.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right shoulder disability under the rating criteria.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  The examiner should also state whether there is any impairment of the humerus and impairment of the clavicle or scapula, and if so, provide the findings necessary under the rating criteria for such manifestations.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the February 2010 VA examiner or, if unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's right knee disorder.  The examiner should review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether a right knee disorder clearly and unmistakably preexisted the Veteran's active service.  If so, he or she should state whether there was an increase in the severity of the preexisting right knee disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that a right knee disorder did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right knee disorder that manifested in or is otherwise related to his active service, including any symptomatology therein.

In rendering the opinion, the examiner should consider the April 1985 service treatment record showing that the Veteran reported a painful right knee for the past year and findings showing laxity and crepitus along the medial ligament; the August 1986 service treatment record showing that he Veteran complained of shin splints in his right leg; the January 1987 service treatment record showing that the Veteran fell playing basketball and complained of right leg pain; the September 1993 separation examination showing that the Veteran reported having trick or locked knee and stated that his right knee sometimes became very sore; and the October 2010 notice of disagreement in which the Veteran stated that his right knee was aggravated by the continuous bending, crawling, and kneeling required by his duties as a heavy wheel vehicle mechanic. 

The examiner should discuss medically known or theoretical causes of any current right knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should explain the medical significance, if any, of the observation in the February 2010 VA examination report that the Veteran did not receive treatment for a right knee disorder until 25 years after service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the February 2010 VA examiner or, if unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  The examiner should review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether hypertension clearly and unmistakably preexisted the Veteran's active service.  If so, he or she should state whether there was an increase in the severity of the preexisting hypertension during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If the examiner determines that hypertension did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that manifested in or is otherwise related to his active service, including any symptomatology therein.

In rendering this opinion, the examiner should discuss the likelihood that the Veteran's in-service elevated blood pressure readings were indicative of early manifestations of hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




